DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 17 and 19 contain text at the top of the respective images which is shaded and therefore illegible; and Fig. 29 also contains illegible text due to improper shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the first sentence is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  at line 11 of claim 1 and line 9 of claim 13, “lest” should apparently read –least--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 8 recites “a plurality of electrical components”.  It is unclear if “a processor”; “at least one motor”; “at least one battery”; “at least one transceiver” and “a remote device” are the “plurality of electrical components” or in addition to such.  
Claim 1 at line 11 recites the limitation "said motor".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --said at least one motor-- for lines 11 and 15.  
Claim 1 at line 13 recites the limitation "said transceiver".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --said at least one transceiver-- at line 13 of claim 1; at line 2 of claim 4; and at line 4 of claims 9 and 10; at line 3 of claim 11.  
Claim 1 at line 14 recites the limitation "said communications".  There is insufficient antecedent basis for this limitation in the claim.
At lines 14-15 of claim 1, it is unclear if “said communications” and “operational controls” are structural in nature or are signals, for instance.  
Claim 5 at line 2 recites the limitation "said battery".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --said at least one battery-- for both instances and at line 2 of claim 12.  
At line 3 of claim 11, it is unclear what encompasses “the same”. 
Claim 13 at line 6 recites “a plurality of electrical components”.  It is unclear if “a processor”; “at least one motor”; “at least one battery”; “at least one transceiver” and “a remote device” are the “plurality of electrical components” or in addition to such.  
Claim 13 at line 9 recites the limitation "said motor".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --said at least one motor-- for lines 9 and 13.  
Claim 13 at line 11 recites the limitation "said transceiver".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --said at least one transceiver-- at line 11 of claim 13; line 2 of claim 15 and line 3 of claim 19.  
Claim 13 at line 12 recites the limitation "said communications".  There is insufficient antecedent basis for this limitation in the claim.
At lines 12-13 of claim 13, it is unclear if “said communications” and “operational controls” are structural in nature or are signals, for instance.  
At line 2 of claim 18, it is unclear what is intended by “reducing an easy at which”.  
Claim 19 at line 13 recites the limitation "said biometric sensor".  There is insufficient antecedent basis for this limitation in the claim. A suggested amendment is: --said at least one biometric sensor – at line 13 of claim 19 and line 2 of claim 20.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3 and 14 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 3 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 2 and 14 at lines 2-3 recites “providing vibrations within said user's vagina, and said second motor…providing vibrations on said user's” vulva/clitoris, which is a positive recitation of human subject matter.  Claim 3 recites “providing vibrations on a clitoris portion of said user's vulva” which is also a positive recitation of human subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baetica et al. (U.S. Pub. No. 2018/0185237).  Regarding claim 1, Baetica et al. (hereinafter Baetica) discloses a remote-controlled vibrator apparatus 10, comprising: a shaft portion 12 configured for placement within a user's vagina ([0064] and Figs. 7 and 8C); a tail portion 18 configured for placement against said user's vulva (Figs. 7 and 8C); a hinge portion 26 (containing hinges of internal skeleton 48) located between said shaft portion and said tail portion ([0064], [0084] and Fig. 7), said hinge portion 26 allowing at least a distal end 22 of said tail portion to be rotated toward said user's vulva and said shaft portion once said shaft portion has been inserted into said user's vagina ([0064]-[0066], [0084]-[0086] and Figs. 7-8C); a plurality of electrical components, comprising: a processor ([0125], [0128], [0130] and [0082] and Fig. 7); at least one motor 42 that can be operated to generate vibrations ([0082] and Fig. 7); at least one battery 44 for powering at least said motor and said processor ([0082], [0115] and [0130] and Fig. 7); and at least one transceiver in communication with said processor, said transceiver being configured to communicate with a remote device, said communications including at least operational controls for said at least one motor [0128].  Regarding claim 2, said at least one motor 42 comprises first 42 and second motors 42 ([0082] and Fig. 7), wherein said first motor 42 is located within said shaft portion 12 (Fig. 7 and [0082]), providing vibrations within said user's vagina (Fig. 8C, [0050], [0076] and [0082]), and said second motor 42 is located within said tail portion 18 (Fig. 7), providing vibrations on said user's vulva ([0012], [0050], [0064], [0082] and Figs. 8A-8C).  Regarding claim 3, said second motor 42 is located toward said distal end of said tail portion 18, and configured to provide vibration on a clitoris portion of said user's vulva ([0012], [0050], [0064], [0082] and Figs. 7-8C).  Regarding claim 5, the apparatus further comprises wireless charging circuitry in electrical communication with said battery, thereby allowing said battery to be charged wirelessly without requiring an external port ([0115] and [0136]).  Regarding claim 6, said hinge portion 26 is spring-loaded, biasing said tail portion 18 toward said shaft portion 12 (Figs. 7, 10A and [0061], [0083], [0086], [0096]).  Regarding claim 7, the apparatus further comprises a securing means (“spring-type hinge”) for preventing further rotation of said tail portion 18 with respect to said shaft portion 12 once said distal end of said tail portion has been positioned against said user's vulva (Figs. 7, 10A and [0061], [0083], [0086], [0096]). Regarding claim 8, a length of said tail portion 18 can be adjusted to be shorter (see transition from Figs. 8 to C and Figs. 10A to C, which would be reversed to be “longer” once pressure was released due to internal spring ([0086], [0095] and [0096]).  Regarding claim 9, the apparatus further comprises at least one biometric sensor for measuring at least one vital sign of said user, wherein said processor is configured to communicate information concerning said at least one vital sign to said remote device via said transceiver ([0130] and [0132]-[0134]).  Regarding claim 10, the apparatus further comprises at least one biometric sensor for measuring at least one of vaginal blood volume (VBV) and vaginal pulse amplitude (VPA) (“VBV”, which is carried out via VPP, or “vaginal photophethysmography” [0132]), wherein said processor is configured to communicate information concerning at least one of said VBV and VPA to said remote device via said transceiver ([0130] and [0132]-[0134]). Regarding claim 11, the apparatus further comprises at least one biometric sensor for measuring moisture (light detector incorporated in elongated member (which is inserted), wherein said processor is configured to communicate information concerning the same to said remote device via said transceiver ([0130] and [0132]-[0134]).
Regarding claim 13, Baetica discloses an apparatus 10 for sexually stimulating a user, comprising: a first portion 12 configured for placement inside a user's vagina ([0064] and Figs. 7 and 8C); a second portion 18 configured for placement on an outside of said user (Figs. 7 and 8C); a hinge portion 26 (containing hinges of internal skeleton 48) located between said first and second portions ([0064], [0084] and Fig. 7), said hinge portion 26 allowing said second portion 18 to be moved toward said first portion 12 ([0064]-[0066], [0084]-[0086] and Figs. 7-8C); a plurality of electrical components, comprising: a processor ([0125], [0128], [0130] and [0082] and Fig. 7); at least one motor 42 that can be operated to generate vibrations ([0082] and Fig. 7); at least one battery 44 for powering at least said motor and said processor ([0082], [0115] and [0130] and Fig. 7); and at least one transceiver in communication with said processor, said transceiver being configured to communicate with a remote device, said communications including at least operational controls for said at least one motor and feedback from said apparatus ([0128] and [0134]).  Regarding claim 14, said at least one motor 42 comprises first 42 and second motors 42 ([0082] and Fig. 7), wherein said first motor 42 is located within said first portion 12 (Fig. 7 and [0082]), providing vibrations within said user's vagina (Fig. 8C, [0050], [0076] and [0082]), and said second motor 42 is located within said second portion 18 (Fig. 7), providing vibrations on said user's vulva ([0012], [0050], [0064], [0082] and Figs. 8A-8C).  Regarding claim 16, the apparatus further comprises at least one spring biasing said second portion 18, rotationally, toward said first portion 12 (Figs. 7, 10A and [0061], [0083], [0086], [0096]).Regarding claim 17, the apparatus further comprises at least one pair of interlocking components 152,154 for preventing rotation of said first portion 12 with respect to said second portion (Figs. 10A-10C and [0095]). Regarding claim 18 and in view of its indefinite nature, the apparatus further comprises at least one pair of interlocking components (see interior of first portion 12 as shown in Fig. 6 and [0083]) for reducing an ease with which said first portion rotates with respect to said second portion [0083]. Regarding claim 19, the apparatus further comprises at least one biometric sensor, wherein said processor is configured to communicate information received via said biometric sensor to said remote device via said transceiver ([0130] and [0132]-[0134]).  Regarding claim 20, said biometric sensor is configured to sense at least one of temperature, pulse, blood pressure, vaginal blood volume, vaginal pulse amplitude, and moisture [0132].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baetica et al. (U.S. Pub. No. 2018/0185237) in view of Imboden et al. (U.S. Pub. No. 2013/0110017).  Regarding claim 12, Baetica discloses the invention as claimed, see rejection supra; however Baetica does not disclose expressly that the apparatus further comprises at least one light emitting diode (LED) for indicating a charge level of said battery.  Imboden et al. (hereinafter Imboden) discloses an apparatus for sexual stimulation of a user, for internal and external stimulation (Fig. 1 and [0130]), wherein the user interface of the control module comprises lights in order to provide indications to a user, wherein a LED may indicate the amount of battery charge available for use [0095].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a LED indicating an amount of battery charge remaining for use as taught by Imboden, on an apparatus for providing sexual stimulation to a user as suggested by Baetica as Baetica recognizes the use of switches/buttons for indicating an operating status of the device ([0128]-[0129]) and Imboden discloses that a LED incorporated at a controller/user interface indicates an operating status of the battery [0095].
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baetica et al. (U.S. Pub. No. 2018/0185237) in view of Wu (U.S. Pub. No. 2015/0141883).   Regarding claims 4 and 15, Baetica discloses incorporation of Bluetooth capability in the controller of the handle [0075] (the Bluetooth technology of which is facilitated by a trace on a circuit board, which gives rise to an antenna) ([0128] and [0130]).  However, Baetica fails to disclose that the antenna is within the tail/second portion 18.  Wu discloses a sexual stimulation device for placement inside a vagina of the user for vibrational stimulation thereof, as well as for placement against the exterior of the user, for stimulation of the clitoral area ([0022] and Abstract), as likewise disclosed by Baetica.  Wu further discloses that the circuit board/controller 234 and accompanying antenna 240 may be placed in either the external (tail/second) portion of the stimulation device, or the internal (shaft/first) portion of the device ([0038] and Figs. 2 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antenna electrically connected to a transceiver as taught by Baetica, into a tail/second portion of a sexual stimulation device as suggested by Wu, as Baetica recognizes incorporation of wireless communication circuitry into a controller, and Wu discloses that wireless communication circuitry can be incorporated either into an external portion or an internal portion of a stimulation device [0038] due to the antenna’s capability of communicating with either portion of the apparatus, which are adjacent each other (Fig. 2 of Wu and Fig. 7 of Baetica).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791